Title: To James Madison from Chauncy Bulkley, 30 March 1802
From: Bulkley, Chauncy
To: Madison, James


Honord Sir
Chatham in Connecticut March 30th 1802
I Take the Liberty of Calling on your Honer For Some Asistance in Gitting My Partner alfred Isham Recommend to the French Genral and Agants at the Iland of Hispanolia I Expected to Have ben at Washington My Self to Laid a Claim For a French Capture that I Sufferd in July 1797 but I Concluded to See What Congress Did on Account of French Spiolations if you Will Please to Write Me a Letter to the French Genral Recomending Me and My Partner Alfred Isham I Shall Ever Acnolige it as a Particular Favour From your Humble Servant
Chauncy Bulkley
If you Please to See Mr Granger the Genral Post Master and Mr Dana thay Can Inform you about Our Credit and abileties.
 

   
   RC (DNA: RG 76, France, French Spoliation Claims, folder B). For Pierpont Edwards’s introduction of Bulkley, see his letter to JM of 30 Oct. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:212).


